Name: Commission Decision No 1006/92/ECSC of 9 April 1992 on the extension of readaptation aid to workers retired on bridging pensions who free jobs not covered by the ECSC Treaty and are replaced by workers hitherto employed by the same undertaking in sectors of activity not covered by the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  industrial structures and policy;  employment
 Date Published: 1992-04-24

 Avis juridique important|31992S1006Commission Decision No 1006/92/ECSC of 9 April 1992 on the extension of readaptation aid to workers retired on bridging pensions who free jobs not covered by the ECSC Treaty and are replaced by workers hitherto employed by the same undertaking in sectors of activity not covered by the Treaty Official Journal L 106 , 24/04/1992 P. 0008 - 0008 Finnish special edition: Chapter 5 Volume 5 P. 0105 Swedish special edition: Chapter 5 Volume 5 P. 0105 COMMISSION DECISION No 1006/92/ECSC of 9 April 1992 on the extension of readaptation aid to workers retired on bridging pensions who free jobs not covered by the ECSC Treaty and are replaced by workers hitherto employed by the same undertaking in sectors of activity not covered by the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steal Community, and in particular the first paragraph of Article 95 thereof, Having regard to the assent given by the Council, Having regard to the opinion of the Consultative Committee, Whereas the ongoing restructuring of the Community steel and coal industries continue to entail substantial job losses; Whereas this restructuring must continue to be supported by social measures aimed at alleviating its impact on employment; Whereas the mechanism of transfers made possible by early retirements on bridging pensions constitute an effective measure; Whereas the scope for retiring ECSC workers early on bridging pensions in sectors of activity covered by the ECSC Treaty is largely exhausted in many undertakings and transfers of younger ECSC workers affected by restructuring to other jobs within the undertaking are only possible if jobs are freed; Whereas this extension to workers in sectors of activity not covered by the ECSC Treaty, restricted to workers employed by one and the same undertaking, is consistent with the policy guidelines followed by the ECSC as regards readaptation aid for workers; Whereas Article 56 of the ECSC Treaty cannot be applied in this case, since payments under that Article are restricted to workers in sectors of activity covered by the ECSC Treaty; Whereas the extension of ECSC readaptation aid to workers employed in sectors of activity not covered by the ECSC Treaty would permit the re-employment of workers employed in ECSC activities, helping to maintain continuity of employment, and this extension is therefore necessary to attain one of the objectives of the Community set out in Article 2 of the ECSC Treaty, HAS DECIDED AS FOLLOWS Sole Article Eligibility for ECSC aid shall be extended to workers employed in activities not covered by the ECSC Treaty who are retired on bridging pensions to be replaced by workers hitherto employed in the same undertaking who were previously employed in sectors of activity covered by the Treaty and whose employment is directly affected by measures entailing a definitive cessation, reduction or change of activity. This aid shall be granted in accordance with the same conditions as the aid granted under Article 56 of the ECSC Treaty. This extension shall take effect on 1 January 1991. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1992. For the Commission Vasso PAPANDREOU Member of the Commission